                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF TENNESSEE



  MICHAEL JAMES CAMPBELL,                        )
                                                 )
                 Plaintiff,                      )
                                                 )
  v.                                             )   No. 2:18-CV-85
                                                 )       REEVES/WYRICK
  JAMES KNIPPER, et al.,                         )
                                                 )
                 Defendants.                     )




                                       JUDGMENT


        In accordance with the Memorandum Opinion filed contemporaneously herewith, it

  is ORDERED that Russell Mattocks is DISMISSED as a defendant in this action pursuant

  to Federal Rule of Civil Procedure 54(b).

        Enter:


                                    ____________________________________________
                                    CHIEF UNITED STATES DISTRICT JUDGE




Case 2:18-cv-00085-PLR-CRW Document 55 Filed 04/30/20 Page 1 of 1 PageID #: 189
